 


110 HR 2853 IH: Alerting Localities of Environmental Risks and Threats (ALERT) Act 
U.S. House of Representatives
2007-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2853 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2007 
Mr. Patrick J. Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Environmental Protection Agency to promptly notify State and local authorities and the public of certain enforcement actions under environmental laws. 
 
 
1.Short titleThis Act may be cited as the Alerting Localities of Environmental Risks and Threats (ALERT) Act . 
2.EPA notice requirement 
(a)Mandatory notice to State and local governmentsThe Administrator of the Environmental Protection Agency shall promptly notify— 
(1)the Governor of the State whenever the Administrator (or the Attorney General) takes any of the actions listed in subsection (b) with respect to any violation in, or directly affecting, that State; and 
(2)the head of each general purpose unit of local government with jurisdiction over a political subdivision in a State whenever the Administrator (or the Attorney General) takes any of the actions listed in subsection (b) with respect to any violation in, or directly affecting, that political subdivision.In the case of a violation that takes place in, or directly affects, more than one State or political subdivision, The Administrator shall notify the Governor of each such State and the head of each general purpose unit of local government for each such political subdivision. 
(b)Actions coveredEach of the following actions taken with respect to any past, existing, or potential violation of, or failure to comply with, any law administered by the Environmental Protection Agency shall require notice under subsection (a): 
(1)The Administrator makes an initial determination that it is more likely than not that an enforcement action or remediation will be necessary with respect to the violation or failure. 
(2)The issuance or filing by the Administrator of an administrative order or complaint with respect to the violation or failure. 
(3)The determination by the Administrator that such an administrative order or complaint is final. 
(4)The settlement of an administrative complaint or the date on which the Administrator determines that there has been compliance with an administrative order. 
(5)The transmittal by the Administrator of a case relating to the violation or failure to the Attorney General for enforcement action by the Attorney General. 
(6)The filing of a complaint or enforcement action by the United States in any United States district court or court of appeals. 
(7)The entry by a court of a final order, consent decree, or settlement order. 
(8)The determination by the United States that no further action will be taken with respect to the violation concerned in any court of the United States. 
(c)Form and content of noticeThe notice to State and local government officials under this Act shall be in the form of a letter sent by registered mail and, to the extent practicable, in the form of electronic mail. The notice shall contain a summary of the nature and scope of the violation concerned, the location of the violation (including the postal zip codes or codes affected by the violation), the officer or employee of the Environmental Protection Agency responsible for providing public information with respect to the violation, notice of where additional information can be obtained with respect to the alleged violation and with respect to the corresponding action referred to in subsection (b), and the date on which such action was taken. The notice shall not contain any confidential or proprietary information or any other information that is not otherwise made public. 
(d)Public noticeAny person may request a copy of any notice sent to a State or local government under paragraph (2), (3), (4), (5), (6), (7), or (8) of subsection (b) by identifying the type of action referred to in subsection (b) for which notice is requested, the postal zip code or codes for the area concerned, and the electronic mail address of the requesting person. Following receipt of such a request, the Administrator shall promptly transmit a copy of the notice to such person by electronic mail for each such action taken after the receipt of such request. 
(e)Savings provisionsNothing in this section, including the failure of the Administrator to comply with the requirements of this section, shall be construed to affect the validity or invalidity of any action referred to in subsection (b), to create any legally enforceable duty or obligation on the part of the Administrator or any other person with respect to any such action, or to affect the liability of any person with regard to any violation of any law or regulation.   
(f)Effective dateSubsection (a) of this section shall take effect with respect to actions described in subsection (b) that are taken after the date of the enactment of this Act. 
 
